UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (X ) QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 () TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE EXCHANGE ACT OF 1934 For the transition period form July 1,2009 to March 31,2010 Commission File number333-136492 VERIFY SMART CORP. (Exact name of registrant as specified in its charter) Nevada 20-5005810 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 57 Montague Street, Brooklyn NY 11201 (Address of principal executive offices) (718) 855-7136 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-K (ss.229.405 of this charter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes []No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company. See definition of “large accelerated filer”, “accelerated filer” and “small reporting company” Rule 12b-2 of the Exchange Act. Large accelerated filer[] Non-accelerated filer[](Do not check if a small reporting company) Accelerated filer[] Small reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes [X]No[] APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PROCEDING FIVE YEARS Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court.Yes []No [] APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 52,215,000 common shares issued and outstanding as of May 7, 2010 2 INDEX Page Number PART 1. FINANCIAL INFORMATION ITEM 1. Financial Statements (unaudited) 4 Balance Sheets as at March 31, 2010 and June 30, 2009 5 Statements of Operations For the three and nine months ended March 31, 2010 and 2009 and from Inception (May 31, 2006) to March 31, 2010 6 Statements of Cash Flows For the three and nine months ended March 31, 2010and 2009 and from Inception (May 31, 2006) to March 31, 2010 7 Notes to the Financial Statements. 9 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 ITEM 3. Quantitative and Qualitative Disclosure about Market Risk 22 ITEM 4. Controls and Procedures 22 ITEM 4T Controls and Procedures 22 PART 11. OTHER INFORMATION 23 ITEM 1. Legal Proceedings 23 ITEM 1A Risk Factors 23 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 25 ITEM 3. Defaults Upon Senior Securities 25 ITEM 4. Submission of Matters to a Vote of Security Holders 25 ITEM 5. Other Information 25 ITEM 6. Exhibits 25 SIGNATURES. 27 3 PART 1 – FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS These financial statements have been prepared by Verify Smart Corp. without audit, pursuant to the rules and regulations of Securities and Exchange Commission (“SEC”). Certain information and footnote disclosures normally included in financial statements prepared in accordance with generally accepted accounting principles have been omitted in accordance with such SEC rules and regulations. The accompanying balance sheets of Verify Smart Corp. (Development stage company) at March 31, 2010 (with comparative figures as at June 30, 2009) and the statement of operations for the three and nine months ended March 31, 2010 and 2009 and from inception(May 31, 2006) to March 31, 2010, and the statement of cash flows for the three and nine months ended March 31, 2010 and 2009 and from inception (May 31, 2006) to March 31, 2010 have been prepared by the Company’s management in conformity with accounting principles generally accepted in the United States of America.In the opinion of management, all adjustments considered necessary for a fair presentation of the results of operations and financial position have been included and all such adjustments are of a normal recurring nature. Operating results for the three and nine months ended March 31, 2010 are not necessarily indicative of the results that can be expected for the year ending June 30, 2010. 4 VERIFY SMART CORP. (Development Stage Company) BALANCE SHEETS As of As of March 31 June 30 (unaudited) ASSETS Current Assets Cash $ $ Prepaid expense – short term Total Current Assets Other Assets Prepaid expense-Long term - Deposit - Total Other Assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities Accounts payable $ $ Loan payable Total Current Liabilities Total Liabilities Contingencies and Commitments Stockholders’ Equity Common Stock, $0.001 par value, 250,000,000 shares authorized; 52,215,000 shares and 61,025,000 shares issued and outstanding as of March 31, 2010 and June 30, 2009 Additional Paid-in Capital Deficit Accumulated During the Development Stage ) ) Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ The accompanying notes are an integral part of these unaudited financial statements. 5 VERIFY SMART CORP. (Development Stage Company) Statements of Operations (Unaudited) May 31, 2006 March 31, 2010 March 31,2009 (Inception) Three months Nine Months Three months Nine Months through Ended Ended Ended Ended March 31, 2010 REVENUES Revenues - Total Revenues $
